Maeshall, J.
The law is too well settled to warrant more being said in respect thereto than to suggest that if the board of review had jurisdiction of the subject matter, by having taken the proper proceedings to justify considering the matter, of whether the assessment of property to the respondent should be increased, and if, in making the increase, it acted on evidence which in any reasonable view thereof justified *61its decision, it did not commit any jurisdictional error and the judgment of the trial court reversing its action is erroneous. It was not competent for such court to weigh the evidence upon which the hoard acted and determine the matter in controversy according to the judicial idea of the preponderance of such evidence. The judicial review, as indicated, only extended to correcting jurisdictional errors. That did not include, of course, mere errors of judgment as to the preponderance of the evidence. State ex rel. Augusta v. Losby, 115 Wis. 57, 90 N. W. 188; State ex rel. Vilas v. Wharton, 117 Wis. 558, 94 N. W. 359; State ex rel. N. C. Foster L. Co. v. Williams, 123 Wis. 61, 100 N. W. 1048; State ex rel. J. S. Stearns L. Co. v. Fisher, 124 Wis. 271, 102 N. W. 566.
There is no question raised but what the board had jurisdiction of the subject matter of reviewing the assessment. Therefore, if it committed jurisdictional error in reaching a determination it was by acting without any credible evidence warranting the same. As we look at the record, the substance of which is fairly epitomized in the statement, it seems that the learned trial court could not have reached the result now complained of, fully appreciating the narrow scope of its proper view as before indicated. If it were not for the statement in the court’s decision that the determination of the board was not only contrary to the evidence but without jurisdiction, we could not well escape the conclusion that it was supposed that a review of the evidence and a decision in accordance with the preponderance thereof was permissible. Looking at the court’s conclusion and the evidence, it seems’ that either it did not have the latter clearly in mind when the former was pronounced, or, mistaking the law, it came to a conclusion by weighing the evidence and deterxhining the preponderance thereof,, and then made the further mistake of signing a decision prepared by counsel, consistent with the view that there was no credible evidence warranting the action of the board.
*62What has been said, it seems, is amply borne out by the statement preceding this opinion. The amount of logs as at first assessed was determined by deducting the lumber scale from the log scale, on the theory that the one would only be equivalent to the other. The scale of respondent’s logs which it attempted to account for in lumber on hand, sold and unsold, and logs was 19,885,140 feet. The amount of lumber manufactured therefrom prior to the 1st day of May, 1903, was 9,928,051 feet. The latter being deducted from the former left 9,957,089 feet, which was taken in the first instance as the amount of logs on hand on the 1st day of May, 1903. Such amount was accordingly assessed to respondent at $8 a thousand, there being testimony that they were worth that amount. That made the value of the logs $79,656.71. When the hoard came to the final conclusion there was proof before it that saw logs, customarily, yield from twenty to thirty-three per cent, more board measure in lumber than the log scale. Manifestly it was competent for the board to regard that evidence as credible and to determine the amount of respondent’s logs on the 1st day of May, 1903, accordingly, which appears to have been done. That accounts fully for the increase in the assessment for logs over the original $79,656.71.
There was ample evidence to warrant the hoard in coming to the conclusion that the lumber included in the two sales made shortly before May 1, 1903, on that date was still in respondent’s possession as agent for the owners and therefore was assessable to it. We will not here recite the evidence on this point. It is sufficiently shown by the statement. If the so-called sold lumber was in respondent’s possession as agent on the 1st day of May, 1903, it was assessable to it the same as if it were then the owner. Sec. 1044, Stats. 1898. It seems quite plain that the board, regarding the law as stated, and properly believing from the evidence that respondent, May 1, 1903, was in possession of the lumber as agent, assessed the *63.same to it, and not upon the theory suggested in the brief .of Tespondent’s counsel that the bills of sale were fictitious. The lumber was valued by the board at the price for which the same was sold. The evidence of actual sale price of the lumber, supported as it was by evidence showing that the lumber was well worth such sale price, amply warranted the board in taking such price as the fair assessable value. What has been said with reference to the lumber of course includes the lath, and thus the entire action of the board is fully justified so far as any jurisdictional error is concerned.
By the Court. — The judgment is reversed, and the .cause is ■remanded with directions to affirm the decision of the board •of review.